     Case 1:18-cv-01204-JTN-ESC ECF No. 6 filed 12/28/18 PageID.12 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN


LARRY SEVENSKI,

        Plaintiff,
                                        No. 1:18-cv-01204
v.
                                        HON. JANET T. NEFF
BROCK ARTFITCH, in his
individual and official capacity,

        Defendant.


Christopher J. Trainor (P42449)         John G. Fedynsky (P65232)
Amy J. Derouin (P70514)                 Assistant Attorney General
Attorneys for Plaintiff                 Attorney for Defendant
Christopher Trainor & Associates        Michigan Dep’t of Attorney General
9750 Highland Road                      Complex Litigation Division
White Lake, MI 48386                    P.O. Box 30736
(248) 886-8650                          Lansing, MI 48909
amy.derouin@cjtrainor.com               (517) 335-3055
                                        fedynskyj@michigan.gov


         DEFENDANT’S ANSWER TO COMPLAINT AND JURY
            DEMAND WITH AFFIRMATIVE DEFENSES

        Defendant, Brock Artfitch, by and through counsel, answers

Plaintiff’s Complaint and Jury Demand, by like-numbered paragraphs

as follows:
Case 1:18-cv-01204-JTN-ESC ECF No. 6 filed 12/28/18 PageID.13 Page 2 of 7




1.    In response to the allegations in paragraph 1 of Plaintiff’s

      complaint, Defendant neither admits nor denies the allegations

      because he lacks knowledge or information sufficient to form a

      belief as to their truth.

2.    In response to the allegations in paragraph 2 of Plaintiff’s

      complaint, Defendant admits the allegations.

3.    In response to the allegations paragraph 3 of Plaintiff’s

      complaint, Defendant denies the allegations as untrue.

4.    In response to the allegations in paragraph 4 of Plaintiff’s

      complaint, Defendant denies the allegations as untrue.

5.    In response to the allegations in paragraph 5 of Plaintiff’s

      complaint, Defendant does not contest this Court’s subject

      matter jurisdiction but Defendant does deny that Plaintiff has

      any viable claims.

6.    In response to the allegations in paragraph 6 of Plaintiff’s

      complaint, Defendant denies the allegations as untrue.

                                   FACTS

7.    Defendant incorporates all prior responses.




                                   2
Case 1:18-cv-01204-JTN-ESC ECF No. 6 filed 12/28/18 PageID.14 Page 3 of 7




8.    In response to the allegations in paragraph 8 of Plaintiff’s

      complaint, Defendant admits the allegations.

9.    In response to the allegations in paragraph 9 of Plaintiff’s

      complaint, Defendant admits the allegations.

10.   In response to the allegations in paragraph 10 of Plaintiff’s

      complaint, Defendant admits the allegations.

11.   In response to the allegations in paragraph 11 of Plaintiff’s

      complaint, Defendant denies the allegations as untrue. In

      further response, Defendant states that Plaintiff advanced

      towards Defendant, refused to comply with verbal directions,

      stated he (Plaintiff) wished he had a weapon, and made a fist in

      preparation to punch Defendant.

12.   In response to the allegations in paragraph 12 of Plaintiff’s

      complaint, Defendant admits the same but objects to this

      paragraph omitting the relevant context.

13.   In response to the allegations in paragraph 13 of Plaintiff’s

      complaint, Defendant admits the same but objects to this

      paragraph omitting the relevant context.




                                   3
Case 1:18-cv-01204-JTN-ESC ECF No. 6 filed 12/28/18 PageID.15 Page 4 of 7




14.   In response to the allegations in paragraph 14 of Plaintiff’s

      complaint, Defendant denies that he “threw” Plaintiff to the

      ground. Defendant admits using a straight arm bar takedown

      in response to Plaintiff’s active aggression and threatening

      behavior.

15.   In response to the allegations in paragraph 15 of Plaintiff’s

      complaint, Defendant admits the allegations.

16.   In response to the allegations in paragraph 16 of Plaintiff’s

      complaint, Defendant denies the allegations as untrue.

                              COUNT I
            VIOLATION OF THE FOURTH AMENDMENT
                42 U.S.C. § 1983 EXCESSIVE FORCE

17.   Defendant incorporates all prior responses.

18.   In response to the allegations in paragraph 18 of Plaintiff’s

      complaint, Defendant admits the allegations.

19.   In response to the allegations in paragraph 19 of Plaintiff’s

      complaint, Defendant denies the allegations as untrue.

20.   In response to the allegations in paragraph 20 of Plaintiff’s

      complaint, Defendant denies the allegations as untrue.




                                   4
  Case 1:18-cv-01204-JTN-ESC ECF No. 6 filed 12/28/18 PageID.16 Page 5 of 7




  21.     In response to the allegations in paragraph 21 of Plaintiff’s

          complaint, Defendant denies the allegations as untrue.

  22.     In response to the allegations in paragraph 22 of Plaintiff’s

          complaint, Defendant denies the allegations as untrue.

  Defendant respectfully requests that this Court dismiss all claims

and grant any other appropriate relief to Defendant.


          DEFENDANT’S RELIANCE UPON JURY DEMAND


     Defendant relies upon the jury demand filed in this matter and

will pay any fee upon proper notification by the Court.


                      AFFIRMATIVE DEFENSES

     1.     Some or all of Plaintiff’s losses and damages, if any, were

caused by Plaintiff’s own conduct or the conduct of others and not

attributable to Defendant.

     2.     Defendant is entitled to qualified immunity or other

immunity granted by federal law.

     3.     To the extent that Plaintiff attempts to bring claims against

Defendant in his official capacity, the Eleventh Amendment bars such

claims.


                                      5
  Case 1:18-cv-01204-JTN-ESC ECF No. 6 filed 12/28/18 PageID.17 Page 6 of 7




     4.    Defendant objects to any failure by Plaintiff to join all claims

and parties required to be joined.


     5.    Defendant reserves the right to raise further defenses or

assert other matters revealed by continuing investigation and

discovery, including all defenses available under Federal Rules of Civil

Procedure 12 and 56, upon the completion of discovery and as the Court

permits.

                                         Respectfully submitted,

                                         Bill Schuette
                                         Attorney General

                                         /s/John G. Fedynsky
                                         John G. Fedynsky (P65232)
                                         Assistant Attorney General
                                         Attorney for Defendant
                                         Complex Litigation Division
                                         P.O. Box 30736
                                         Lansing, MI 48909
                                         (517) 335-3055
December 28, 2018                        fedynskyj@michigan.gov




                                     6
  Case 1:18-cv-01204-JTN-ESC ECF No. 6 filed 12/28/18 PageID.18 Page 7 of 7




                     CERTIFICATE OF SERVICE

      I hereby certify that on the 28th day of December, 2018, I
electronically filed the foregoing paper with the Clerk of the Court using
the ECF system which will send notification of such.

                                         /s/John G. Fedynsky
                                         John G. Fedynsky
                                         Assistant Attorney General
                                         Attorney for Defendant




                                     7
